DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 05/20/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 05/20/2022, with respect to the rejection of the claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive given the amendment to claim 1. The rejection of the claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the final rejection of 3/21/2022 has been withdrawn. 
Applicant’s arguments, see Remarks pages 7-17, filed 05/20/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. 
Regarding claim 1, the examiner acknowledges that the prior art reference of El-Zehiry describes a clinician expert manually labeling training images to train an ultrasound classifier (see [0048]) rather than labeling being performed by a computer. Furthermore, the examiner acknowledges that the quality of the input ultrasound data is not the same as the ground truth labels of training images. Thus, El-Zehiry does not teach “determining, by a computer, ground truth labels for the first image and the second image based at least in part on log data produced by the medical ultrasound scanner during a workflow for examination of the patient”.
Although Hseih was cited to teach “based on … data produced … during a workflow for examination of the patient”, the examiner acknowledges that this reference disclosed using information, such as a reason for exam, patient identification, patient context, population health information, et cetera. Therefore, this information is not log data produced by the medical ultrasound scanner during a workflow for examination of the patient and is not for determining ground truth labels.
Although Lin describes “ground truth” being derived from training labels (see [0023]-[0024]), the examiner acknowledges that these training labels are generated using a dedicated process described in FIG. 7 which involves outputting each training frame to computing devices of a number of expert reviewers and receiving the quality scores back from the computing devices (see [0065]). Thus, the training label is manually determined in a dedicated process by expert reviewers and not by a computer based at least in part of log data produced by the medical ultrasound scanner during a workflow for examination of the patient.
Furthermore, the examiner acknowledges that Rao discloses that the ground-truth labeled sets of ultrasound data being manually labelled by an expert (see [0025]), not determined by a “computer based at least in part on log data produced by the medical ultrasound scanner during a workflow for examination of the patient, wherein the first image is labeled as a negative example due to the log data indicating that the one or more settings are changed after display of the first image and the second image is labeled as a positive example due to the log data indicating that the second image resulted from the change in the one or more settings”.
Additionally, while Sharma discloses log files produced by the medical ultrasound scanner, the examiner acknowledges that these log files are only used by an operator to understand the recent usage of the scanner, and therefore are not used by a computer to determine ground truth labels. The examiner also acknowledges that Sharma does not teach or suggest the log data indicating that the one or more settings are changed after display of the first image of that the second image resulted from the change in the one or more settings.
In conclusion, the combination of El-Zehiry, Hseih, Lin, Rao and Sharma does not teach “determining, by a computer, ground truth labels for the first image and the second image based at least in part on log data produced by the medical ultrasound scanner during a workflow for examination of the patient, wherein the first image is labeled as a negative example due to the log data indicating that the one or more settings are changed after display of the first image and the second image is labeled as a positive example due to the log data indicating that the second image resulted from the change in the one or more settings”. Therefore, the claim is allowable over the applied references.
Regarding claims 2-3, 5-6 and 10, due to their dependence on claim 1, these claims inherit the reasoning of claim 1. Therefore, the claims are allowable over the applied references.
Regarding claim 4, the examiner acknowledges that the combination of El-Zehiry, Hseih, Lin, Rao and Georgescu does not teach or suggest “labeling the first image as the negative example for the training based on failure to capture the first image for the patient in a medical record pf the patient and labeling the second image as the positive example for the training based on capturing the second image for the patient”. Georgescu describes selecting ground truth image patches for the first search space as positive training samples and selecting random non-ground-truth image patches as negative training samples (see [0026]). Therefore, the examiner acknowledges that this random selection is not based on failure to capture the first image for the patient in a medical record of the patient and based on capturing the second image for the patient.
Regarding claim 7, due to its ultimate dependence on claim 1, this claim is subject to the reasoning of claim 1. Therefore, the claim is allowable over the applied references.
Regarding claims 8-9, due to their ultimate dependence on claim 1, these claims are subject to the reasoning of claim 1. Therefore, the claims are allowable over the applied references.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “determining, by a computer, ground truth labels for the first image and the second image based at least in part on log data produced by the medical ultrasound scanner during a workflow for examination of the patient, wherein the first image is labeled as a negative example due to the log data indicating that the one or more settings are changed after display of the first image and the second image is labeled as a positive example due to the log data indicating that the second image resulted from the change in the one or more settings”. 
The examiner acknowledges that the prior art references, both alone and in combination, do not teach this limitation. Furthermore, an updated search was conducted in which no prior art references were found to teach the claim limitation. Therefore, claims 1-10 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793